DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1-21 are original.

Election/Restrictions

Applicant’s election without traverse of Group I (claims 1-13) in the reply filed on 5/31/2022 is acknowledged.

Claims 14-21 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II, III and IV, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/31/2022.

Applicant’s remarks regarding the species election/restriction requirement are found persuasive.  Please consider the election/restriction requirement of the claimed/disclosed species withdrawn.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 7-12 are rejected under 35 U.S.C. 102(a)(2) and / or 35 U.S.C. 102(a)(1) as being anticipated by Jaker (US 2018/0264688).

Regarding claim 1, Jaker discloses: additive manufacturing (see title) of a polyphenylene sulfide and impact modifier (claim 1 says PPS claim 2 says impact modifier, or paragraph 61 says both materials).

Regarding claim 7, Jaker discloses: extrude (see extrusion-based additive manufacturing of Jaker detailed description of drawings – see extrusion of [0004]-[0005]) the polymer composition with polyarylene sulfide and impact modifier through a nozzle to form the three-dimensional structure.

Regarding claim 8, Jaker discloses: wherein the polymer composition is in the form of a filament (see consumable filaments of [0045], [0052]).

Regarding claim 9, Jaker discloses: wherein the polymer composition is in the form of a pellet (pelletized of [0052] is in the form of a pellet).

Regarding claim 10, Jaker discloses: wherein the polymer composition is selectively fused to form the three-dimensional structure (see selective laser sintering system of [0041]).

Regarding claim 11, Jaker discloses: wherein the polymer composition is in the form of a power (see powder of [0052]).

Regarding claim 12, Jaker discloses: wherein the polymer composition is selectively fused using a laser beam (see selective laser sintering system of [0041]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable over Jaker (US 2018/0264688), and further in view of Lv (CN 107141797).

Regarding claim 2, Jaker does not disclose: wherein the polyarylene sulfide is a linear polyarylene sulfide.
In the same field of endeavor of additive manufacturing methods as Jaker (see title, abs), Lv discloses: wherein the polyphenylene sulfide/polyarylene sulfide is linear (see translated detailed description, first sentence of background technology section) in an additive manufacturing method (see title).
It would have been obvious to select the linear polyarylene sulfide as in Lv in the additive manufacturing method of Jaker because such materials have acid/alkali resistance (see title, background technology section) and high temperature resistance (see title).

Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Jaker (US 2018/0264688), and further in view of Sattich (WO 2019/106171).

Regarding claim 3, Jaker does not disclose: wherein the impact modifier includes an epoxy-functional olefin polymer.
In the same field of endeavor of molded article fabrication as Jaker and reasonably pertinent to the problem Applicant was trying to solve regarding forming objects from polyarylene sulfides with impact modifiers (see title, abs), Sattich discloses: wherein the impact modifier includes glycidyl methacrylate (epoxy-functional polymer) with an ethylene monomer (pp. 7, ll. 4-9) (this creates a olefin polymer, and therefore, the reaction product is an epoxy-functional olefin polymer, which meets the claim).
It would have been obvious to one of ordinary skill in the art to look from Jaker to other references with polyarylene sulfide object formation to determine other impact modifiers and one of ordinary skill in the art would have had a reasonable expectation of success in applying the impact modifier of Sattich in the method of Jaker.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jaker (US 2018/0264688), and further in view of Ito (JP 2004/196837).

Regarding claim 4, Jaker does not disclose use of a crosslinking agent.
Reasonably pertinent to the problem Applicant was trying to solve regarding polyarylene sulfide polymerization and the materials of Jaker, Ito discloses: the use of a crosslinking agent (see trihalobenzene during polymerization, see detailed translation [0003]) for polyphenylene/arylene articles. 
While Ito is in the art of molded articles and not additive manufacturing, it is reasonably pertinent to the problem Applicant was trying to solve regarding polymerization of such materials.
It would have been obvious to one of ordinary skill in the art to combine the crosslinking agent of Ito with the additive manufacturing method of Jaker to arrive at the claimed invention before the effective filing date because doing so would have had a reasonable expectation of success.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jaker (US 2018/0264688), and further in view of Ito (JP 2004/196837), and Lyu (CN 107698973).

Regarding claim 5, the combination Jaker / Ito does not disclose: wherein the crosslinking agent includes an aromatic dicarboxylic acid.
In the same field of endeavor of additive manufacturing as Jaker (see title, abs), Lyu discloses: wherein the crosslinking agent is an aromatic dicarboxylic acid (see translated detailed description – adipic acid is a dicarboxylic acid as understood by one of ordinary skill in the art before the effective filing date – see Example 1 which contains adipic acid, polyphenylene sulfide).
It would have been obvious to one of ordinary skill in the art to combine the particular crosslinker/adipic acid of Lyu in the method of additive manufacturing of Jaker to arrive at the claimed invention before the effective filing date because doing so would have had a reasonable expectation of success and would have improved strength and heat-resistance of the manufactured object (see title of Lyu).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jaker (US 2018/0264688), and further in view of Ito (JP 2004/196837), and Tu (US 2017/0166747).

Regarding claim 6, the combination Jaker / Ito does not disclose: wherein the crosslinking agent includes a metal carboxylate.
In the same field of endeavor of additive manufacturing methods as Jaker, Tu discloses: metal carboxylate crosslinker ([0015]).
A skilled artisan would have looked to suitable crosslinking groups from Jaker and found Saito and combined their teachings with a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the metal carboxylate crosslinker of Saito with the additive manufacturing method of Jaker to arrive at the claimed invention before the effective filing date because doing so would have had a reasonable expectation of success. 

Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jaker (US 2018/0264688), and further in view of Mueller (CN 101932429).

	Regarding claim 13, Jaker discloses: wherein the three-dimensional structure is formed at a temperature from about 225-280 C.
	In the same field of endeavor of additive manufacturing of objects/SLS methods as Jaker (see title, abs), Mueller discloses: heating of a region to form the object at 230 C ([0028]).
	This is a point that can teaches the claimed range.  See MPEP 2144.05(I) regarding the obviousness of overlapping ranges.
	A skilled artisan would have looked from Jaker to Mueller to find the temperature of fusing for the polyarylene sulfide materials.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the formation temperature of Mueller with the additive manufacturing method of Jaker to arrive at the claimed invention before the effective filing date because one of ordinary skill in the art would have looked from Jaker to Mueller to determine the object heating temperature.

Claims 1, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Grebe (US 2013/0216836).

Regarding claim 1, Grebe discloses: a method (see claim 11) of manufacturing a 3D object (see three-dimensional object of claim 11), comprising selectively forming (see selective melting and solidification of [0003]) from a polymer composition (the compositions of claim 11 have individual components which are polymers), wherein the polymer composition comprises a polyarylene sulfide (see polyarylene sulfide) and an impact modifier (the instant / Applicant’s specification discloses suitable impact modifiers as acrylonitrile-butadiene-styrene (ABS)  and also polyurethanes, which are both disclosed in claim 11).
A skilled artisan would understand that ABS/polyurethanes are capable of meeting the claim limitation regarding the impact modifier in an additive manufacturing method.
Therefore, it would have been obvious to one of ordinary skill in the art to select among / between the chemical alternatives of Grebe in the additive manufacturing method of Grebe to arrive at the claimed invention before the effective filing date because doing so was a selection of among obvious equivalents, which was desirable in Grebe.

Regarding claim 10, Grebe discloses: wherein the polymer composition is selectively fused (see [0004], [0046]) to form the three-dimensional structure.

Regarding claim 11, Grebe discloses: wherein the polymer composition is in the form of powder (see powder of abs, [0043]). 

Regarding claim 12, Grebe discloses: wherein the polymer composition is selectively fused with a laser beam (see laser beam of [0047]).

Regarding claim 13, Grebe discloses: wherein the three-dimensional structure is formed at a temperature from about 225C-280C (see 100-360 C of [0061] – this is an overlapping range of temperatures to the claimed range – see MPEP 2144.05 regarding the obviousness of overlapping ranges).

Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable over Grebe (US 2013/0216836), and further in view of Lv (CN 107141797).

Regarding claim 2, Grebe does not disclose: use of linear polyarylene sulfide in additive manufacturing methods.
In the same field of endeavor of additive manufacturing methods as Grebe, Lv discloses: wherein the polyphenylene sulfide/polyarylene sulfide is linear (see translated detailed description, first sentence of background technology section) in an additive manufacturing method (see title).
It would have been obvious to select the linear polyarylene sulfide as in Lv in the additive manufacturing method of Grebe because such materials have acid/alkali resistance (see title, background technology section) and high temperature resistance (see title).

Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Grebe (US 2013/0216836), and further in view of Sattich (WO 2019/106171).

Regarding claim 3, Grebe does not disclose: wherein the impact modifier includes an epoxy-functional olefin polymer.
In the same field of endeavor of molded article fabrication as Jaker and reasonably pertinent to the problem Applicant was trying to solve regarding forming objects from polyarylene sulfides with impact modifiers (see title, abs), Sattich discloses: wherein the impact modifier includes glycidyl methacrylate (epoxy-functional polymer) with an ethylene monomer (pp. 7, ll. 4-9) (this creates a olefin polymer, and therefore, the reaction product is an epoxy-functional olefin polymer, which meets the claim).
It would have been obvious to one of ordinary skill in the art to look from Grebe to other references with polyarylene sulfide object formation to determine other impact modifiers and one of ordinary skill in the art would have had a reasonable expectation of success in applying the impact modifier of Sattich in the method of Grebe.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Grebe (US 2013/0216836), and further in view of Ito (JP 2004/196837).

Regarding claim 4, Grebe does not disclose use of a crosslinking agent.
Reasonably pertinent to the problem Applicant was trying to solve regarding polyarylene sulfide polymerization and the materials of Grebe, Ito discloses: the use of a crosslinking agent (see trihalobenzene during polymerization, see detailed translation [0003]) for polyphenylene/arylene articles. 
While Ito is in the art of molded articles and not additive manufacturing, it is reasonably pertinent to the problem Applicant was trying to solve regarding polymerization of such materials.
It would have been obvious to one of ordinary skill in the art to combine the crosslinking agent of Ito with the additive manufacturing method of Grebe to arrive at the claimed invention before the effective filing date because doing so would have had a reasonable expectation of success.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Grebe (US 2013/0216836), and further in view of Ito (JP 2004/196837), and Lyu (CN 107698973).

Regarding claim 5, the combination Grebe / Ito does not disclose: wherein the crosslinking agent includes an aromatic dicarboxylic acid.
In the same field of endeavor of additive manufacturing as Jaker (see title, abs), Lyu discloses: wherein the crosslinking agent is an aromatic dicarboxylic acid (see translated detailed description – adipic acid is a dicarboxylic acid as understood by one of ordinary skill in the art before the effective filing date).
It would have been obvious to one of ordinary skill in the art to combine the particular crosslinker/adipic acid of Lyu in the method of additive manufacturing of Grebe to arrive at the claimed invention before the effective filing date because doing so would have had a reasonable expectation of success and would have improved strength and heat-resistance of the manufactured object (see title of Lyu).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Grebe (US 2013/0216836), and further in view of Ito (JP 2004/196837), and Tu (US 2017/0166747).

Regarding claim 6, the combination Jaker / Ito does not disclose: wherein the crosslinking agent includes a metal carboxylate.
In the same field of endeavor of additive manufacturing methods as Jaker, Tu discloses: metal carboxylate crosslinker ([0015]).
A skilled artisan would have looked to suitable crosslinking groups from Jaker and found Saito and combined their teachings with a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the metal carboxylate crosslinker of Saito with the additive manufacturing method of Jaker to arrive at the claimed invention before the effective filing date because doing so would have had a reasonable expectation of success. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Grebe (US 2013/0216836), and further in view of Luo (US 2013/0269977).

Regarding claim 8, Grebe does not disclose: wherein the polymer composition (polyarylene sulfide and impact modifier) is in the form of a filament.
In the same field of endeavor of compositional chemistry with filaments and reasonably pertinent to polyphenylene compositions (see title, abs, [0021]), Luo discloses: a polyarylene sulfide composition with an impact modifier (see [0021]) which is a filament (see filament form of composition of [0021]).
It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  A skilled artisan would recognize that use of the particular filament as in Luo in the additive manufacturing method of Grebe had a reasonable expectation of success.
 It would have been obvious to one of ordinary skill in the art to combine the particular filament of Luo in the additive manufacturing method of Grebe to arrive at the claimed invention before the effective filing date because doing so would have had a reasonable expectation of success. 

Conclusion

The following references are considered by Examiner to be related/pertinent prior art: Li (CN 109467387), Kelkar (US 2018/0009032), Geist (WO 2017/005730), Kraut (CA 3095603), Kreider (US 2009/0214863).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743